[Cite as Mansfield v. Feagin, 2022-Ohio-2207.]


                                       COURT OF APPEALS
                                    RICHLAND COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



CITY OF MANSFIELD                                :   JUDGES:
                                                 :   Hon. Earle E. Wise, Jr., P.J.
        Plaintiff-Appellee                       :   Hon. John W. Wise, J.
                                                 :   Hon. Patricia A. Delaney, J.
-vs-                                             :
                                                 :
ULYSSES L. FEAGIN, II                            :   Case No. 2021 CA 0064
                                                 :
        Defendant-Appellant                      :   OPINION




CHARACTER OF PROCEEDING:                             Appeal from the Mansfield Municipal
                                                     Court, Case No. 2019CRB06474




JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    June 27, 2022




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

MICHAEL J. KEMERER                                   ULYSSES L. FEAGIN, II, PRO SE
30 North Diamond Street                              Inmate No. A783-954
Mansfield, OH 44902                                  Belmont Correctional Institution
                                                     68518 Bannock Road
                                                     St. Clairsville, OH 43950
Richland County, Case No. 2021 CA 0064                                                   2



Wise, Earle, P.J.

       {¶ 1} Defendant-Appellant, Ulysses L. Feagin, II, appeals his July 20, 2021

conviction for disorderly conduct by the Mansfield Municipal Court of Richland County,

Ohio. Plaintiff-Appellee is city of Mansfield.

                         FACTS AND PROCEDURAL HISTORY

       {¶ 2} On August 18, 2019, officers were dispatched to the scene of a domestic

dispute. Upon their arrival, appellant fled the scene. Appellant was caught and charged

with disorderly conduct/intoxication in violation of Mansfield Codified Ordinances

509.03(b)(2), resisting arrest in violation of Mansfield Codified Ordinances 525.09(a), and

obstructing official business in violation of Mansfield Codified Ordinances 525.07(a).

       {¶ 3} On October 2, and 24, 2019, appellant signed unlimited speedy trial

waivers.

       {¶ 4} On July 20, 2021, appellant pled guilty to a reduced charge of disorderly

conduct in violation of Mansfield Codified Ordinance 509.03(a), a minor misdemeanor.

The remaining two charges were dismissed. By journal entry/sentencing order filed same

date, the trial court fined appellant $150.00 plus costs.

       {¶ 5} Appellant filed a pro se appeal and this matter is now before this court for

consideration. Assignments of error are as follows:

                                                 I

       {¶ 6} "TRIAL COURT PARTICIPATED IN SHAM LEGAL PROCESS, IN WHICH

I WAS DENIED OPPORTUNITY TO SPEAK OR ADDRESS COURT DENIED DUE

PROCESS."
Richland County, Case No. 2021 CA 0064                                                    3




                                             II

       {¶ 7} "VIOLATION OF CRIM.R. 11, FED.R.CRIM. P 11 BY TRIAL COURT. THE

TRIAL COURT INVOLUNTARILY ENTERED A GUILTY PLEA, DID NOT EXPLAIN

VARIOUS PLEAS CRIM R. 11(B) AND/OR CHARGES OR AGREEMENTS."

                                             III

       {¶ 8} "INEFFECTIVE UNCONSTITUTIONAL ASSISTANCE OF COUNSEL

WHICH IS GUARANTEED ME BY 6TH-14TH AMENDMENT SECTION 10,16 ARTICLE

1 OF OHIO CONSTITUTION."

                                            IV

       {¶ 9} "VIOLATION OF STATUTORY AND CONSTITUTIONAL RIGHTS TO A

SPEEDY TRIAL, UNDER O.R.C. 2945.11-2945.73 AND 18 U.S.C. 3161-3174, ORC

2945.71 B1 2945.71 B2."

                                            I, II

       {¶ 10} In his first assignment of error, appellant claims he was denied due process.

       {¶ 11} In his second assignment of error, appellant claims a violation of his Crim.R.

11 rights.

       {¶ 12} We disagree with appellant's arguments.

       {¶ 13} Appellant argues he was never given a meaningful opportunity to be heard.

He also argues he pled no contest, but the trial court "entered a plea of guilty without my

consent or voluntarily given by me." Further, appellant argues the trial court failed to

explain "various pleas Crim.R. 11(B) and/or charges or agreements."
Richland County, Case No. 2021 CA 0064                                                  4


       {¶ 14} Appellant failed to file a transcript of the plea hearing. By judgment entry

filed April 18, 2022, this court permitted appellant to supplement the record with a

transcript on or before May 27, 2022. Appellant failed to do so.

       {¶ 15} Absent the transcript, we are unable to review the Crim.R. 11 exchange

between the trial court and appellant and appellant's plea.        In Knapp v. Edwards

Laboratories, 61 Ohio St.2d 197, 199, 400 N.E.2d 384 (1980), the Supreme Court of Ohio

held the following:



              The duty to provide a transcript for appellate review falls upon the

       appellant. This is necessarily so because an appellant bears the burden of

       showing error by reference to matters in the record. See State v. Skaggs,

       53 Ohio St.2d 162 (1978). This principle is recognized in App.R. 9(B), which

       provides, in part, that " * * * the appellant shall in writing order from the

       reporter a complete transcript or a transcript of such parts of the

       proceedings not already on file as he deems necessary for inclusion in the

       record. * * *." When portions of the transcript necessary for resolution of

       assigned errors are omitted from the record, the reviewing court has nothing

       to pass upon and thus, as to those assigned errors, the court has no choice

       but to presume the validity of the lower court's proceedings, and affirm.

       (Footnote omitted.)



       {¶ 16} The trial court's August 19, 2021 journal entry/sentencing order states the

following:
Richland County, Case No. 2021 CA 0064                                                       5




              This case came before the court on 07/20/2021. Defendant was

       present in court with counsel present and entered pleas to the charges listed

       below. Defendant was advised of the maximum penalties involved, right to

       counsel, right to have counsel appointed if indigent, right to trial by jury, right

       to confrontation and the right to compulsory process. Defendant knowingly

       waived these rights. Plea was accepted.



       {¶ 17} The journal entry indicates appellant pled guilty to a reduced charge of

disorderly conduct in violation of Mansfield Codified Ordinance 509.03(a).

       {¶ 18} Upon review, we find the record before this court establishes appellant was

heard by the trial court and received due process, was subject to a Crim.R. 11 colloquy

and knowingly waived his rights, and entered a plea of guilty to the charge.

       {¶ 19} Assignments of Error I and II are denied.

                                             III, IV

       {¶ 20} In his third assignment of error, appellant claims he was denied effective

assistance of trial counsel.

       {¶ 21} In his fourth assignment of error, appellant claims he was denied his

statutory and constitutional rights to a speedy trial.

       {¶ 22} We disagree with appellant's arguments.

       {¶ 23} Appellant argues his counsel was ineffective for failing to object "when

involuntary guilty plea was entered." Again, without the benefit of a transcript, we must

"presume the validity of the lower court's proceedings, and affirm." Knapp, supra.
Richland County, Case No. 2021 CA 0064                                                  6


       {¶ 24} Appellant further argues his counsel was ineffective for failing to move for

dismissal with prejudice because the case had nearly reached its second calendar year

and he never signed a waiver. A review of the record belies this argument.

       {¶ 25} Appellant signed a pro se unlimited speedy trial waiver on October 2, 2019.

Appellant again waived his speedy trial rights through his counsel on October 24, 2019.

This waiver was also unlimited. "[T]the speedy trial time period does not run when the

defendant knowingly and voluntarily waives their speedy trial rights." State v. Hopings,

6th Dist. Lucas No. L-20-1075, 2022-Ohio-1532, ¶ 57, citing State v. Blackburn, 118 Ohio

St.3d 163, 2008-Ohio-1823, 887 N.E.2d 319, ¶ 17-22. Defense counsel moving for a

dismissal on speedy trial rights would have been futile given the waivers.

       {¶ 26} Upon review, we do not find any ineffective assistance of counsel nor

violations of appellant's speedy trial rights.

       {¶ 27} Assignments of Error III and IV are denied.

       {¶ 28} The judgment of the Mansfield Municipal Court of Richland County, Ohio is

hereby affirmed.

By Wise, Earle, P.J.

Wise, John, J. and

Delaney, J. concur.


EEW/db